 LABOR READY, INC 375Labor Ready, Inc. and Tri-State Building and Con-struction Trades Council, National Building and Construction Trades Department, AFLŒCIO.  Cases 9ŒCAŒ36223 and 9ŒCAŒ36395 September 27, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On July 12, 1999, Administrative Law Judge George Aleman issued the attached decision.  The Respondent filed exceptions and a supporting brief.1  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. In affirming the judge™s findings that Donald Huff, Thomas Williams, Steve Montoney, and James Blevins were bona fide job applicants, we note that the Respon-dent, in disputing these findings, relies in part on certain union logs maintained by Williams.  The judge sets forth various passages from the logs in question, among them Williams™ observation that the organizing campaign was unlikely to succeed but might have the effect of persuad-ing Respondent that it was not worth the effort to con-tinue performing construction work in that geographic area.  Like the judge, we find the isolated passages cited by the Respondent reflect nothing more than Williams™ opinion concerning how the Respondent might react to a vigorous organizing campaign.  When considered in con-text, these passages do not justify the Respondent™s ar-gument that the four applicants were not interested in performing the work they applied for or were applying with an intent to engage in unlawful or unprotected ac-tivities calculated to injure the Respondent™s business.3                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately presented the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951 ).  We have carefully examined the record and find no basis for reversing the findings. In addition, some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. In agreeing with the judge™s conclusion that the four men were not subject to that portion of the Respondent™s no-solicitation policy applicable to nonemployees, we emphasize our agreement with his finding that the four are statutory employees and that they were rightfully on the Respondent™s premises pursuant to Respondent™s own policy that persons who had submitted applications, passed the safety test, and signed the referral list must be physically present in the referral office in order to be eligible for referrals.  We further emphasize the judge™s finding that the area in which the four were soliciting is not a working area for the employee applicants but serves primarily as a waiting room and gathering place for them as they wait for referrals to the various jobsites where their actual work is to be performed.  Finally, we note that here, as in a prior case against the Respondent, Labor Ready, Inc., 327 NLRB 1055 (1999), there is no evidence that the solicitation activity in what was a non-work area for the employee applicants created a distur-bance or otherwise interfered with the work going in the areas adjacent to the waiting area.  On these particular facts, we agree that the Respondent™s enforcement of its no-solicitation rules against the four employee applicants violated Section 8(a)(1) of the Act.4 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Labor Ready, Inc., Hunting-ton and South Charleston, West Virginia, its officers, agents, successors, and assigns, shall take the action set forth in the Order.   Eric Gill, Esq., for the General Counsel. Kevin L. Carr and Charles L. Woody, Esq. (Spilman, Thomas & Battle), for the Respondent. Lafe C. Chafin, Esq., for the Charging Party. DECISION GEORGE ALEMÁN, Administrative Law Judge.  This case was heard on January 14 and 15, 1999, in Huntington, West Virginia, following charges filed by Tri-State Building and Construction Trades Council, National Building and Construc-tion Trades Department, AFLŒCIO (the Union) on August 31  3 Member Hurtgen notes that, in his view, although there is some material in the logs that might tend to support the Respondent™s posi-tion, the logs taken as a whole do not. 4 Member Hurtgen emphasizes his agreement with the judge™s find-ing that, having completed the process mandated by the Respondent, including filling out required forms and placing their names on the Respondent™s referral list, the four men ceased being mere applicants and became employees with an expectation of receiving a work as-signment as soon as their names were reached on the list. 332 NLRB No. 33  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376and November 16, 1998,1 and the issuance, pursuant to those 
charges, of a complaint on De
cember 24, by the Regional Di-
rector for Region 9 of the National Labor Relations Board (the 
Board).  The complaint alleges that Labor Ready, Inc. (the Re-
spondent) has, in various manner, violated Section 8(a)(1) and 
(3) of the National Labor Relations
 Act (the Act).  On January 
5, 1999, the Respondent filed an answer to the complaint deny-
ing said allegations.  
All parties to this proceeding were afforded full opportunity 
to appear at the hearing and to present oral as well as written 
evidence.  On the basis of the entire record before me and my 
observation of the demeanor of th
e witnesses, and after consid-
ering the briefs filed by the General Counsel and the Respon-
dent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporate entit
y, is in the business of sup-
plying temporary workers nationwide to companies engaged in 
the construction, landscaping, wa
rehousing, and light industrial 
markets from various facilities located throughout the United 
States, including the two facilities at issue here located in South 
Charleston and Huntington, West Vi
rginia.  It further performs non-construction related servi
ces.  During the 12-month period 
preceding issuance of the complaint, the Respondent derived 
gross revenues in excess of $50,000 for services performed outside the State of West Virginia.  The complaint alleges, the 
Respondent admits, and I find, that
 it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act, and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act.  
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Allegations 
The complaint alleges that on various occasions the Respon-
dent violated Section 8(a)(1) of
 the Act by prohibiting alleged 
discriminatees Donnie Huff, Th
omas Williams, and Steve Mon-
toney from soliciting union authorization cards from employees 

and job applicants awaiting job re
ferrals at its South Charleston 
and Huntington facilities, and 
by summoning the police when 
they refused to do so.  It further alleges that the Respondent 
violated Section 8(a)(3) and (1) by refusing to refer Huff, Wil-
liams, and Montoney for employment because of their Union or 
other protected concerted activity.  
B. Related Prior Proceeding  
The facts in this case are related to and arise out of events 
involving prior solicitation acti
vity by Huff at Respondent™s 
West Virginia offices which led to the filing of a charge (Case 
9ŒCAŒ34950) and the issuance of a complaint against Respon-dent for refusing to allow Huff 
to engage in such conduct and 
for barring him from employment with Labor Ready.  A hear-

ing on those allegations, and on the question of whether a no-
solicitation policy maintained and enforced by Respondent 
against Huff was valid and enforceable, was held on January 
                                                          
                                                           
1  All dates are in 1998, unless otherwise indicated. 
14, before Judge Schlesinger.
2  On May 14, Judge Schlesinger 
issued his decision finding that 
the Respondent™s no-solicitation 
policy was unlawful and unenforceable, and that the Respon-

dent had violated Section 8(a)(1
) by refusing to allow Huff to 
solicit signatures on a petition from employees and applicants 
who were in its office waiti
ng for job referrals, and Section 
8(a)(3) and (1) by permanentl
y barring him from employment.  
In so finding, Judge Schlesinger rejected arguments raised 
therein by the Respondent that Huff was not an employee but 
rather only a job applicant or 
ﬁnonemployeeﬂ who, under its no-
solicitation policy and pursuant to the Supreme Court™s hold-
ings in NLRB v. Babcock & Wilcox
, 351 U.S. 105 (1956); and 
Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992), was lawfully 
prohibited from soliciting on its premises.
3  Judge Schlesinger found instead that as an applicant for employment, Huff was a 
statutory employee under 
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177 (1941), entitled to the 
Act™s full protections, and that 
his right to solicit other empl
oyees on Respondent™s property 
was not governed by the standard
 applicable to nonemployees 
set forth in 
Babcock & Wilcox
 and 
Lechmere
, but rather by that 
 2 The no-solicitation policy in Case 9ŒCAŒ34950 is the same one 
used by the Respondent in the in
stant case to prohibit Huff, Williams, 
and Montoney from soliciting authorization cards from other employee 
applicants.  It consists of two part
s, one applicable to ﬁnonemployees,ﬂ 
the other to employees.  Th
e policy reads as follows: 
Nonemployees (including job ap
plicants) are not allowed at 
any time to come upon Company premises for the purpose of any 
form of solicitation or literature 
distribution.  This policy prohib-
its third parties or strangers from soliciting or handing out materi-
als for any reason, including but not limited to, political, union, 
charitable, or similar activities.  
For the purposes of this policy, 
applicants for employment, including but not limited to those 
waiting for a job assignment or referral, are considered nonem-
ployees, strangers, or third parties. 
Employees are prohibited from 
distributing any form of lit-
erature or other materials in work
 areas.  Employees are also pro-
hibited from soliciting or distribu
ting literature of any kind or for 
any cause during their assigned wo
rking time or soliciting any 
employee during that employee™s 
working time at our site or a 
customer™s site.
 It is unclear from the decision in 
Labor Ready, Inc. 
(Labor Ready I), 
327 NLRB 1055 (1999),
 if the Board found the entire no-solicitation 
policy, including the above provision 
pertaining just to employees, 
unlawful, or whether its finding th
at the policy was unlawful was lim-
ited to the ﬁnonemployeeﬂ provision. 
 Thus, Judge Schlesinger™s rea-soning, adopted by the Board without
 comment, that the policy was 
ﬁinvalid on its faceﬂ because it equated job applicants with ﬁnonem-
ployees,ﬂ suggests that the Board™s finding regarding the invalidity of 
Respondent™s no-solicitation policy 
pertained to the ﬁnonemployeeﬂ 
provision only.  
3 Under 
Babcock & Wilcox 
and Lechmere
, an employer may deny 
nonemployee organizers who seek to so
licit or distribute literature to its 
employees access to its property if other reasonable alternative means 
exist for communicating with employees.  However, employees already 
lawfully on an employer™s property are free to engage in such conduct 
in the nonworking areas of the employer™s property during nonworking 
time unless the employer can justify 
a rule prohibiting such conduct as 
necessary to maintain di
scipline and production.  
Republic Aviation 
Corp. v. NLRB, 324 U.S. 793 (1945); 
Our Way, Inc.
, 268 NLRB 394 
(1983); see also 
Southern Services v. NLRB
, 954 F.2d 700, 702 (11th 
Cir. 1992), 
Gayfers Department Store
, 324 NLRB 1246, 1249 (1997).  
 LABOR READY, INC. 377set forth in 
Republic Aviation
, supra.  He further found, on the 
basis of the Board™s decision in 
Town & Country Electric
, 309 
NLRB 1250 (1992), enf. denied 34 F.3d 625 (8th Cir. 1994), 
revd. 516 U.S. 625 (1995), that Huff™s status as union organizer 
did not serve to deprive him of his employee status, as also 
argued by the Respondent.  On 
March 26, 1999, after the close 
of the hearing in the matter currently before me, the Board 
issued a decision adopting Judge Schlesinger™s finding.  (
Labor Ready I) supra.4  With this background in mind, I turn next to a 
discussion of the facts in this in
stant proceeding and the issues 
before me. C. Factual Background  
1. The work signup and referral procedures 
The Respondent, as noted, supplies temporary workers to 
employers in various industries. 
 Individuals seeking work with 
Labor Ready at either its Hun
tington or South Charleston of-
fices are required to fill out a jo
b application, take
 a safety test 
and, if successful, is permitted to place his or her name on a 
registry or job referral list.
5  Once placed on the referral list, 
employee applicants generally wait around in the forward sec-

tion of the office until a job order is received.  However, the 
Respondent requires that an empl
oyee applicant must be physi-
cally present in the office in order to receive a job assignment.
6                                                            
                                                                                             
4 As noted, Judge Schlesinger™s decision issued before the hearing in 
this case began.  At the start of the hearing, the Respondent objected to 
the General Counsel™s request that I take judicial notice of that deci-
sion.  While as a public document Judge Schlesinger™s decision could 
properly be noticed, the parties neve
rtheless were advised that his find-
ings therein would not be controlli
ng here as his recommended decision 
did not constitute a final determinati
on by the Board, and that my deci-
sion would instead be based on the particular facts of this case (Tr. 10).  
The Board™s subsequent adoption of
 Judge Schlesinger™s recommended 
decision in 
Labor Ready I
, however, is another matter, for its decision, 
which, as noted, issued after the heari
ng in this matter closed, is indeed 
final and binding on me.  
5 Both the Huntington and South Charleston offices are configured 
in essentially the same manner.  Thus, both are rectangular in shape and 

contain a counter which effectively se
parates the room into two distinct 
sections.  One side of the counter contains the work area for Respon-
dent™s customer service representatives (CSR) whose duties include 
handing out and receiving job applica
tions from applicants, administer-
ing the safety tests, answering que
stions from applicants, receiving 
phone calls from customers seeking employees, making job assign-
ments to employee applicants, distri
buting equipment, as well as other 
administrative duties.  All office equipment used by the CSR™s and the 
office managers, such as phones, computers, and printers to perform 
their work is situated here (Tr. 159).  The other side of the counter 
contains tables and chairs and is where applicants fill out their applica-
tions and other necessary paperwork, 
take the safety test, and generally wait around until given a job assignment.  The job referral list which 
applicants sign after successfully
 completing their application and 
passing the safety test is kept on 
the counter and is under the CSR™s 
control.   
6 Thus, when filling out the application, employee applicants ac-
knowledge their obligation to be pres
ent to receive a referral through 
the following language found in the a
pplication:  ﬁI know that I am 
required to report my availability . 
. . in the manner indicated by the 
dispatcher at least one hour before the scheduled start time. . . .ﬂ  The 
above language suggests that applican
ts are made aware of their obliga-
tion to be physically present by the dispatcher.  CSR Susan (Gregg) 
Generally, on receipt of a work order from a client employer, a 
CSR takes the information and assigns the work to the em-
ployee applicant whose name next
 appears on the referral list 
by issuing him a computerized ticket which he hands to the 
client employer on arriving, and 
returns to Respondent™s office 
at the end of the day presumably containing the information 

needed, e.g., hours worked, which enables the applicant to get 
paid.  2. The August 25, incident 
at the Huntington office 
The record reflects that around 7 a.m. on August 25, Huff, 
accompanied by Williams, a union business agent, went to 
Respondent™s Huntington office to apply for work.
7  Once 
there, Huff asked Taylor if he 
would have to fill out a new ap-

plication or simply update his W-4 tax form.  According to 
Huff, Huntington facility manage
r, Greg Thomas, was also in 
the office at the time, and that after speaking with Thomas, 
Taylor returned and told him he would only have to complete a 
new W-4 form.
8  After completing the W-4, Huff signed the job 
referral list, writing his name right below Williams™ name.  
While Thomas denied being present in the office that morning, 
Huff™s testimony that he was told
 by Taylor that he would not 
have to fill out a new job application was confirmed by Wil-
liams (Tr. 94) and not contested by Taylor.  Accordingly, I 
credit Huff™s testimony that he was not required to fill out a 

new job application and that he
 simply filled out a new W-4 
and then placed his name on the referral list.  
 Taylor, an employer witness whos
e duties included dispatching em-
ployee applicants to the various job s
ites, testified in this regard that employee applicants ﬁknowﬂ they have to be there ﬁone hour or soﬂ 
before they can be dispatched, suggesting through her testimony that 
she informs applicants of this policy.  Although the Respondent denies 
that Taylor is a 2(11) supervisor, it admits that she was at all relevant 
times herein its agent within the mean
ing of Sec. 2(13) of the Act.  The 
facts in the case support a findi
ng of her agency status. 
7 Huff was then employed by Affiliated Construction Trades Foun-
dation (ACT) as a fair contracting representative.  ACT does not appear 
to be a labor organization.  Rather
, according to Huff, ACT is a fact-
gathering organization which assists 
in organizing campaigns, monitors 
prevailing wage projects, and insures 
that contractors are in compliance 
with State and Federal regulations.  
Huff had previously filled out a job 
application on February 11, 1997 (Tr. 17). 
8 Thomas testified that he was not 
in the office at all that morning, 
but was there at some point later in the day.  He claims that he arrived 
at the office that afternoon and 
observed Huff and Williams standing 
outside the office and that he engaged them in some small talk, e.g., the 
weather.  Huff and Williams both c
ontradict Thomas™ claim in this 
regard, testifying that Thomas was 
indeed in the office that morning 
when they showed up (Tr. 21, 97).  
Huff, in fact, testified that it was 
Thomas who told Taylor about Huff 
not needing to fill out a new appli-cation.  Taylor was never asked to 
confirm or deny if Thomas was the 
one she spoke to about Huff™s application, or whether Thomas was in 
the office in the first place.  Thomas
 was not a very convincing witness, 
and I simply do not believe his denial about being in the office on the 

morning of August 25, particularly in light of Taylor™s failure to cor-
roborate him on this point, and becau
se of the mutually corroborative 
claim by Huff and Williams that they saw Thomas in the office that 
morning.  Accordingly, I credit Huff 
and find that Thomas indeed was 
the one who told Taylor that he, Huff, was not required to complete a 
new job application. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378After signing the referral list, Huff and Williams sat at a ta-
ble where other applicants were 
waiting to be sent out on jobs 
and began discussing the Union with them and distributing 
union authorization cards.  Huff and Williams both testified 
that soon thereafter, Taylor appr
oached them and asked them to 
stop their solicitation and distri
bution of cards.  Huff recalls that Taylor spoke in a loud voice
 and stated that ﬁwe were not 
allowed to be talking to other employees or getting their names, 
anything of that natureﬂ (Tr. 96).  Taylor admits seeing Huff 
distributing cards, but denied seeing Williams doing so.  She 
recalls telling Huff that he was not permitted to distribute the 
cards in the office because of
 Respondent™s no-solicitation policy, but that he was free to do so outside the premises.  Huff 
responded that they were engaged in legally protected con-
certed activity and intended to c
ontinue doing so (Tr. 22, 96).  
Huff and Williams did eventually leave the office.  Williams 
testified that once outside Thomas approached and told them 
that he had consulted with company lawyers that morning and 
been advised that while Judge™s Schlesinger™s decision in 
La-bor Ready I was on appeal, Williams and Huff would be 
viewed as being in violation 
of Respondent™s no-solicitation 
policy that such activity was to cease.  He further advised that if 
they had any questions regarding the matter, they should con-
tact Respondent™s attorneys.   
Williams claims Huff stated that 
they knew their rights, and had 
no interest in speaking with 
Respondent™s attorneys.  Willia
ms then added that Thomas 
should not confuse what was occurring at the Huntington office 
that day, e.g., solicitation of
 Union representation cards from 
employees, with the conduct en
gaged in by Huff in the 
Labor Ready I case, e.g., soliciting of empl
oyees signatures so as to 
have Respondent revert back to the manner by which employ-
ees were referred out to jobs
 (Tr. 97Œ98).  After some more 
discussion and placing a call to their attorney, Huff and Wil-
liams left.  I credit Williams and find that such a conversation 
did take place and that
 Thomas in fact told him and Huff they 
were not permitted to solicit inside the office while the judge™s 
Labor Ready I decision was being appealed.  Thomas, as noted, 
admits having met Huff and Williams outside the Huntington 

office on August 25.  However, hi
s claim that they merely en-
gaged in small chat about the weather is simply not credible, as 
was his purported inability to recall seeing Williams inside the 
office that day (Tr. 183).   
The record reflects that around 
8:30 a.m. that same day, job 
applicant James Blevins appeared
 at the Huntington office to 
apply for employment.  He recalls seeing Huff and Williams, 

whom he had known for some time, still in the office.  Blevins 
testified that on asking Taylor 
for an application, the latter 
pulled a note from behind the counter which read, ﬁUnion men 

don™t sign anything,ﬂ showed it to him, and then placed it back 
behind the counter.
9  Taylor then asked him for two forms of 
                                                          
                                                                                             
9 Taylor™s version is that Blevins came up to her, nodded to two men 
seated at a table, and asked who they were.  Taylor purportedly took a 
slip of paper, wrote the word ﬁUnionﬂ on it, and showed it to Blevins.  
She claims that Blevins then asked if
 he had to sign anything, and that 
she responded to his query by simply writing on the same piece of 
paper, ﬁyou don™t have to sign anyt
hing,ﬂ below the word ﬁUnion.ﬂ  I 
credit Blevins over Taylor regarding this incident.  Taylor™s version 
simply lacked the ring of truth.  Asked, for example, what she did with 
identification, and handed Blevins a job application which he 
filled out and returned.  Blevins did not sign the referral list that 
day as Taylor told him it was too late to do so and he should 
return the next day and put his name on the list, which he 
agreed to do.   
3. The August 26, incident 
at the Huntington office 
Huff and Williams returned to the Huntington office around 
7 a.m. the following day, Augus
t 26, and this time found Tho-mas standing at the entrance to the facility.  According to Wil-
liams, Thomas told them they would not be permitted to dis-
tribute papers or solicit signature
s on cards inside the premises.  
Williams responded that he had a right to engage in such activ-

ity inside the office and, after 
showing Thomas a blank authori-
zation card, went inside and placed
 his name on the referral list.  
Huff also entered the office 
and observed Thomas sign the 
referral list.  Huff claims that when he tried to sign the list, 

Thomas called him outside and to
ld him that, based on the ad-
vice of legal counsel, there woul
d be no work for him as he was 
still barred from the office, and that if Huff did not leave, the 
police would be called.  Huff responded that he was engaged in 
legally protected activity and ther
efore had the right to engage 
in such solicitation and did not
 believe he should be barred 
from entering the office.  Huff refused to leave and instead 
went back inside and, joined by Williams, resumed his solicit-
ing activities.  Within 20 minutes or so, Blevins entered the 
office and signed the referral list.   
Thomas did in fact call the police.  When the police arrived, 
Huff was asked to step outside, which he did.  Thomas then 
informed the police officer that
 Huff was trespassing as he had 
been barred from entering Labor Ready™s offices.  Huff and 
Williams responded by showing th
e police officer a copy of 
Judge Schlesinger™s decision.  
Thomas in the 
meantime went 
back to the office.  Unsure of what to do at that point, the police 
officer contacted his superior, a 
Sgt. Brown, who subsequently appeared accompanied by one or two other police officers.  A 

short while later, Sgt. Brown and the other police officers en-

tered the office and spoke with
 Thomas, presumably about 
Judge Schlesinger™s decision, at which point Thomas referred them to his legal counsel.  After discussing the matter on the 
phone with Respondent™s attorney, Sgt. Brown again spoke 
 the note after showing it to Blevins, 
Taylor testified she simply ﬁthrew 
it in the trashﬂ (Tr. 209).  Yet, asked if she showed the note to any other 
employee applicant, she testified, ﬁI don™t remember; I don™t know,ﬂ 
stating further, ﬁI don™t think I di
d,ﬂ suggesting the likelihood that she 
might have shown it to someone else 
(Tr. 208).  Taylor™s assertion that 
no other applicant asked her ﬁthat 
questionﬂ is somewhat ambiguous, 
for it is unclear if she is referring to the question about who the two 
gentlemen were, or to Blevins™ purported query of whether he had to 
sign anything.  Taylor, it should be no
ted, was also uncertain as to what 
Blevins might have been referring 
to when, according to Taylor, he 
asked if he had to sign anything.  Thus, she admitted it is quite possible 

that Blevins might have been making reference to signing the job regis-
ter.  Given the vagueness and inconsis
tencies in her testimony, I reject 
her version of this incident and find, as testified to by Blevins, that 
Taylor had a prepared note stating, ﬁUnion men don™t sign anythingﬂ 
which she showed to Blevins when he
 came up to the counter to apply 
for work.  I am, however, convinced from her own admissions that 
Taylor knew that both Huff and 
Williams were with the Union. 
 LABOR READY, INC. 379with Huff and Williams, and told them he was to going to treat 
their activity in the same manner as informational picketing.  
He then asked if they would be agreeable to soliciting only on 
the public sidewalk, but Huff and Williams said it was not 
agreeable with them, that they felt they had a right to be inside 
the office, but that they would not contravene Sgt. Brown™s 
directive.  Sgt. Brown informed them that if they went back 
inside, a confrontation would more
 than likely occur, and that 
the police would again be called and that, if they come out 
again, they would ﬁhave to take 
some kind of action.ﬂ (Tr. 103).  
When Williams and Huff asked if they were being told to leave, 
Sgt. Brown replied he was not, but 
suggested it would be best if 
they did not go back inside again.
10  4. The October 28, incident at the Charleston office 
Around 7 a.m. on October 28, Huff, accompanied by Steve 
Montoney, went to the Charleston office to apply for work.
11  When Huff asked the woman behind the counter if he was still 

barred from Labor Ready™s offices, the woman looked up 
Huff™s name and then responded that he was indeed still barred.  
Montoney then signed the referral list.  He testified that there 
were approximately 15Œ20 people total already waiting inside 
and outside the office for job re
ferrals.  South Charleston office 
manager, Nick Boggs, an admitted supervisor, testified the 

number of employee applicants
 waiting inside the office num-
bered between 50Œ60.  After M
ontoney signed the referral list, 
he and Huff went outside to talk to those employee applicants 
who were outside smoking.  Mont
oney claims he then retrieved 
his briefcase from his car contai
ning blank authorization cards, 
returned to the group of employees waiting outside, and identi-

fied himself as a voluntary organi
zer for the Laborers™ Union.  
He told employees that he had authorization cards and that if 
any employee was interested, they should come inside the of-
fice with him and fill out a card.  Montoney claims that as he 
entered the office, he again identified himself aloud as a volun-
tary union organizer, presumably for the benefit of those em-
ployees who were waiting inside
, and handed out authorization 
cards.   
Soon after re-entering the offi
ce, Boggs, according to Mon-toney, approached and informed
 Montoney that he would have 
to stop as there was a restraining order against the Union pro-
                                                          
                                                           
10 Williams™ uncontradicted testimony 
that he and Huff were advised 
by the police sergeant not to go back into the office suggests that they 
would not have been permitted back in
to the office even if they agreed 
not to solicit.  It is not clear, howev
er, if the police sergeant was simply 
relaying a message received from 
Thomas or conveying his own per-
sonal view as to what Huff and Williams should or should not do.  
11 Montoney was also a fair contrac
ting representative with ACT, as 
well as a member of Local 15 of th
e Bricklayers Union.  On October 
27, Montoney had gone to the Charleston office to apply for work at 
which time he filled out a job appli
cation and passed a safety quiz.  He 
testified that that same day, he 
was offered a ﬁclean upﬂ job by the 
same woman, and when he told the woman he needed to make some 

phone calls first and would be right back, the woman told him he was 

needed right away, and assigned th
e job to someone else.  Montoney 
then left for the day after being told he could come back the next day 
and sign the referral list.   
hibiting such conduct.
12  Montoney responded that he was a 
bona fide employee and had a right to be in the office soliciting 
as his conduct constituted protec
ted concerted activity.  Mon-
toney continued to solicit at which point Boggs, according to 
Montoney, threatened to call the 
police to have him removed if 
he did not stop his activity.  Montoney, however, reasserted his 

Section 7 right to be there.  So
me 5 minutes later, according to 
Montoney, two police officers arrived in the office and in-
structed him to leave because Boggs wanted him out.  Mon-
toney protested that he was a legal employee and was simply 
exercising his rights under the Act.  The police officers then 
asked him to step outside, and after some discussion, Montoney 
was told he could continue his organizing activity on the side-
walk area outside the office, so long as he did not block the entrance to the office, and warned by the police that if they had 

to return Motoney would be arrested for trespassing or disor-
derly conduct.  Montoney assured 
him he did not want to go to 
jail.  After the police left, several of the employees who were 
inside came out and signed cards.  Montoney denies that any 
disruption occurred as a result of his solicitation activities.
13 Boggs™ version of this incident does not differ much from 
Montoney™s version.  Thus, he
 recalls seeing Montoney open 
up his briefcase and observing people milling around him.  

Claiming he did not know what Montoney was up to, Boggs 
testified that whatever Montoney was doing it had created a 
disruption in the office, and that it was at that point that he went 
over to see what Montoney was 
doing and to instruct him to 
stop whatever he was doing.  M
ontoney responded that he was 
distributing information to employees, at which point Boggs 
purportedly told him to do so outside because Respondent™s no-
solicitation policy prohibited the solicitation or distribution of 
literature ﬁin the workplace.ﬂ  Boggs described the workplace 
as the entire office.  Boggs cl
aims he told Montoney several 
times to take his activities outside the building and that if he did 
so, he (Boggs) would have no prob
lem with what he was doing.  
According to Boggs, Montoney™s 
ﬁin officeﬂ solicitation activ-
ity was disrupting his entire oper
ation, and maki
ng it difficult for him to do his own work.  Although he claims that Montoney 
would have been allowed to remain in the office had he stopped 
his solicitation, Boggs admits he
 never actually said this to 
Montoney (Tr. 173; 164Œ165).  Boggs was not asked about the 

arrival of, or conversations he may have had with, the police on 
October 28, regarding Montoney™s 
activity. The record reflects 
that Montoney was not given a job referral that day, even 
 12 Boggs™ testimony is that he saw pe
ople inside the office gathering 
around Montoney when the latter returned with his briefcase but that at 
the time he did not know what Montoney was up to and simply asked 
him to stop what he was doing becau
se it was causing a disruption in the office.  I credit Montoney and find 
that he made his union affiliation 
known when he reentered the office a
nd that as he began distributing 
authorization cards and other union lite
rature, Boggs told him he had to 
stop because the Respondent had a rest
raining order against such activi-
ties.  13 He did recall that at some point, 
a worker remarked that his father 
had been a union guy for some 33 years and that the only the thing the 
union had done for his father was to 
ﬁfŠk over him.ﬂ  The worker then 
told Montoney to ﬁtake [his] shit and get out of there.ﬂ (Tr. 133.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380though other employee applicants 
who signed the register after 
he did received referrals (Tr. 169). 
D. Discussion and Findings 
1. The 8(a)(1) allegations 
The complaint, as noted, alle
ges, and the General Counsel 
contends, that the refusals to allow Huff, Williams, and Mon-
toney to solicit Union cards fro
m job applicants and employees 
at its Huntington and South Ch
arleston offices were unlawful 
and violative of Section 8(a)(1
).  The Respondent denies the 
allegation contending, first, that Huff, Williams, and Montoney 
were not bona fide job applican
ts and thus entitled to none of the Act™s protections, and second, even if they are bona fide 

applicants, they are deemed to
 be ﬁnonemployeesﬂ within the 
meaning of its no-solicitation policy and, as such, were lawfully 

prohibited under the policy from soliciting other employees.  
As to its no-solicitation policy,
 the Respondent argues that the 
General Counsel in this case has not shown the rule to be 
overly broad or otherwise invalid.  The Respondent™s argu-
ments are without merit.  
The Respondent, as noted, cla
ims that Huff, Williams, and 
Montoney were not bona fide job applicants because, in its 
view, they had no real intentions of working for Labor Ready 
but were instead using Labor Ready as a conduit for organizing 

its construction customers.  While all three admitted that if 
hired they would engage in effo
rts to organize Respondent™s, as 
well as its customers™, employees
, they further testified that 
their intent in applying for work was first and foremost to ob-
tain employment with Respondent. 
 Thus, Huff testified that his intent in applying for work on August 25, was to ﬁget a job and 

work for Labor Readyﬂ as well as to ﬁorganize Labor Readyﬂ 
and its customers (Tr. 41Œ42).  Williams testified that he would 
have accepted ﬁany job that they offered meﬂ (Tr. 111), and 
Montoney similarly e
xplained that he would have accepted 
ﬁany type of workﬂ and that he
 ﬁapplied for whatever positions was [sic] availableﬂ (Tr. 130).  
The Respondent offered no evidence to contradict their 
claims.  Instead, as to Huff, it theorizes that Huff could not 
have seriously believed when he applied for work on August 
25, that he would receive employ
ment with Labor Ready as he 
knew full well that he had been
 permanently banned from any 
further employment with Re
spondent.  Huff, however, ex-
plained that he still believed he might be able to secure em-
ployment with Respondent desp
ite the employment ban im-
posed on him by Respondent.  I am inclined to believe Huff.  In 
this regard, I note that when Hu
ff visited the Huntington office 
on August 25, Judge Schlesinger had already issued his deci-
sion finding the work ban to be unlawful.  It therefore would 
not have been unreasonable for Huff to have believed, given 
Judge Schlesinger™s ruling that 
the ban was unlawful, that the 
Respondent would abide by that ruling and allow him to sign 
up for job referrals, as he in fact was permitted to do on August 
25.  Accordingly, I find no support for the Respondent™s claim 
that Huff was not a bona fide job applicant.  
As to Williams, the Respondent 
points to certain remarks re-
corded in a daily log (R. Exhs. 5, 6) kept by Williams in con-
nection with the Union™s efforts to organize Labor Ready as 
evidence that Williams had no intentions of working for Labor 
Ready, and was instead seeking to undermine and disrupt Re-
spondent™s operations.14  Contrary to the Respondent, I find 
nothing in the portions of Williams™ daily log cited by the Re-
spondent or, for that matter, elsewhere in log, to support Re-
spondent™s position that Williams™ motivation for seeking em-
ployment with Labor Ready was to somehow cause harm to or 
undermine its operations, or to suggest that Williams had no 
real interest in working for Respondent.  Rather, the remarks 
are more suggestive of typical 
organizational campaign rhetoric 
and strategy, and reflect nothing more than Williams™ opinion 
on how the Respondent might react to the Union™s campaign.  
They do not, however, indicate e
ither expressly or by implica-
tion that Williams was not truly interested in working for Re-
spondent or that his intention in obtaining employment was to 
disrupt Labor Ready™s operations or to somehow force it to 

give up its construction customers.  As with Huff, I find the 
Respondent has not demonstrated
 that Williams was not a bona 
fide job applicant.  The fact that Williams also intended to en-

gage in organizational efforts once employed by Respondent 
does not negate a finding that 
he was a bona fide employee 
applicant.  
Town & Country Electric
, 309 NLRB 1250, (1992), 
enf. denied 34 F.3d 625 (1994), revd. 516 U.S. 85 (1995).   
In support of its claim that M
ontoney was not a bona fide job 
applicant, the Respondent points to
 the latter™s refusal to accept 
the job offered to him on October 
27, when he first appeared at 
the South Charleston office, sugg
esting thereby that this consti-
tutes proof that Montoney was not interested in working for 
Respondent.  The Respondent, however, misreads Montoney™s 
testimony.  First, Montoney make
s clear in his testimony that 
he only visited the South Charleston office on October 27, to 
inquire about applying for work and to fill out the necessary 
paperwork, and had no plans to be
gin work that particular day 
(Tr. 130, 143). The fact that he showed up at the South Charles-
ton office at 11 a.m. that day su
pports Montoney™s claim in this 
regard.15  Thus, to the extent Montoney can be said to have 
refused a job offer that day, the refusal was prompted not by a 
purported lack of interest on Montoney™s part, as claimed by 
the Respondent, but rather becau
se Montoney had not intended 
to begin work that day.
16  The following day, however, Mon-
toney showed up at the South Charleston office at 7 a.m. ready 
                                                          
 14 The remarks make reference to a
ttempts by the Union to ﬁturn up 
the heat a littleﬂ against Respondent by finding legitimate unfair labor 
practice charges to file against it; 
to Williams™ observation that while 
he did not believe the Union woul
d be successful in organizing Re-
spondent, the latter would nevertheless have a hard time taking care of 
business during the Union™s organiza
tional campaign; and to his belief 
that the Respondent might very well d
ecide it would not be ﬁworth their 
effort to try and continue doing construction work in the Huntington 
area.ﬂ (RB:15Œ16.)  
15 Respondent opened its offices at 5:30 a.m. 
16 Although he had no intentions 
of working that day, Montoney 
credibly explained that when told about the job that was available, he 
informed the woman behind the count
er that he would be willing to 
accept the position but first had to make some calls and would be ready 
in 20 minutes.  The woman, however
, informed him that she needed 
someone right away and presumably assigned to work to some other 
employee applicant.  Montoney™s testimony that he had no lunch 
money or tools with him that day r
easonably explains why he needed to 
make the calls before accepting the position.  
 LABOR READY, INC. 381and willing to accept work.  The Respondent again suggests 
that because Montoney left the office early on October 28, and 
did not seek employment with any other employer that day, he 
could not have been serious ab
out obtaining employment with 
Respondent.  Montoney, however, credibly explained that he 
refused to reenter the South Charleston office to await a referral 
for a job because one of the police officers who responded to 
Respondent™s call informed him he
 would be arrested if he 
ﬁwent back in the officeﬂ (Tr. 
153).  Thus, Montoney left early 
not because he was not interest
ed in working for Respondent 
but rather because he had been thr
eatened with arrest if he reen-
tered the premises.
17   In sum, the Respondent™s contention that Huff, Williams, 
and Montoney were not bona fide 
job applicants lacks eviden-
tiary support and is rejected, as is
 its further claim that Blevins 
too was not a bona fide applicant.
  Blevins, like the three al-
leged discriminatees herein, likewise testified that he applied 
for work with Respondent on August 26, because he wanted to 
make some extra money to s
upplement what he earned as a 
business manager with Laborers Local Union 1445.  The Re-
spondent, as with Huff, Willia
ms, and Montoney, offered no 
evidence to refute Blevins™ claim of wanting to work for Re-
spondent to make some extra money, and instead relies on its 
belief that Blevins was not a cr
edible witness.  I found Blevins 
to be a generally credible witness and see no reason to reject his 
testimony in this regard.  Accordingly, I find that Blevins, like 
Huff, Williams, and Montoney, was 
a bona fide job applicant.   
The Respondent next argues that even if found to be bona 
fide job applicants, Huff, Williams, and Montoney were law-
fully prevented from soliciting in its offices pursuant to its no-
solicitation policy which expr
essly prohibits ﬁnonemployees 
(including job applicants)ﬂ from 
entering its premises for the 
purpose of soliciting or distributing literature.  As noted, in 
Labor Ready I the Respondent raised this very defense with 
respect to Huff™s prior attempts to solicit in its offices.  The 

Board, as further noted, rejected
 that argument on grounds that 
as a job applicant, Huff was deem
ed to be a statutory employee 
lawfully on Respondent™s premises
 whose right to engage in 
solicitation of other employees was governed by the 
Republic Aviation
 standard applicable to 
employees, and not the ﬁnon-
employeeﬂ 
Babcock & Wilcox/Lechmere
 standard.   
That same reasoning is applicab
le here.  Thus, there is no disputing that Huff, Williams, and Montoney all applied for 
work and that they were, as found above, bona fide job appli-
cants.  Nor can there be any doubt that they were lawfully enti-
tled to be on Respondent™s prem
ises for Respondent™s policy 
required that all successful employee applicants, e.g., those 

who submitted applications, passed the safety test, and signed 
the referral list, be physically present in the office in order to 
receive a job referral.  Huff, Williams, and Montoney clearly 
satisfied that criteria.  Thus, Hu
ff, as noted, was not required to 
                                                          
                                                           
17 The record does not make clear when Montoney might have left 
the premises on October 28.  That
 Montoney chose not to continue 
searching for work with other em
ployers after being denied, on the 
threat of arrest, re-entry to the South Charleston office is readily under-
standable and hardly constitutes proof that Montoney had no interest in obtaining employment w
ith Respondent.   
resubmit an application when he visited the Huntington office 
on August 25, as the Respondent still had his previous applica-
tion on file, and was simply instructed to fill out a new W-4 

form and sign the referral list, which he did.  Williams and 
Montoney did fill out applications
, took the required safety test, 
and then signed the job referral list at the Huntington and South 

Charleston office, respectively. 
 As bona fide job applicants, 
Huff, Williams, and Montoney were therefore statutory em-
ployees, and consequently not 
subject to the no-solicitation 
policy applicable 
to ﬁnonemployees.ﬂ
18 The Respondent, however, further points out that it also 
maintains a no solicitation policy for employees which it con-

tends is lawful under Board and court precedent as it forbids 
employee solicitation and distribution in work areas and during 
working time.  It asserts that the entire office area at both its 
Huntington and South Charleston
 facilities, including the sec-
tion where employees are required 
to wait until referred out to 
jobs, and where the solicitation 
in question here took place, constitutes an employee ﬁwork area.ﬂ  Consequently, it argues 
that even if Huff, Williams, 
and Montoney are found to be em-
ployees, they were lawfully prohibited from soliciting in a work 
area pursuant to its employee no-
solicitation policy.  The argu-
ment without merit.  Thus, I do not agree that the portion of the Respondent™s of-
fices where employee applicants are expected to wait for a job 

assignment is, as the Respondent, claims, an employee ﬁwork 
area.ﬂ  Although used by applicants to fill out their job applica-
tions and to take the safety test, the area serves primarily as a 
waiting room and gathering place for employee applicants.  
Thus, Taylor™s testimony, that after completing their applica-
 18 In fact, in 
Labor Ready I
, the Board, as noted, found the Respon-
dent™s no-solicitation policy to be unlawful on its face as it equated job 
applicants, who as noted, are statutory employees, with nonemployees, 
and thereby discouraged them from
 engaging in protected and con-
certed activities.  While Respondent™s no-solicitation policy is not 
specifically alleged in this case to be
 unlawful, it is well settled that the 
Board™s finding in one proceeding can 
serve as a basis for a finding in a 
later proceeding involving the same employer, 
Advertisers Mfg.
, 275 
NLRB 100 (1985), and that, under the principle of collateral estoppel, 
an issue that has been fully litigated in an earlier proceeding involving 

the same parties may not be relitigated
 in a subsequent proceeding.  See 
Montana v. U.S.
, 440 U.S. 147, 153 (1979); 
Parklane Hosiery Co. v. 
Shore, 439 U.S. 322, 326 fn. 5 (1979); 
Great Lakes Chemical Corp.
, 300 NLRB 1024, 1025 (1990); 
Bethlehem Steel Corp.
, 283 NLRB 254, 
255 (1987); 
American Model & Pattern, Inc.
, 277 NLRB 176, 181 
(1985); 
Harvey™s Resort Hotel
, 271 NLRB 306 (1984).  By raising its 
no-solicitation policy for nonemployees as a defense to its refusal to 
allow Huff, Williams, and Montoney to solicit in its offices, the Re-
spondent is in effect seeking to relitiga
te the validity of that policy.  As 
that particular question was fully litigat
ed by the parties to this proceed-ing and resolved by the Board in 
Labor Ready I
, I find that the Respon-
dent is collaterally estopped from ra
ising it in this proceeding in de-
fense of its actions.  
I am nevertheless convinced that on completing the application 
process, passing the safety test (nei
ther of which Huff was required to 
undergo), filling out the required tax withholding (W-4) forms, and 
signing the referral list, Huff, Williams
, Montoney, and Blevins, for all 
intents and purposes, ceased being 
mere job applicants and became 
employees of Respondent with an expectation of receiving a work 

assignment as soon as their names were reached on the job referral list. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382tions employee applicants often ju
st ﬁlingerﬂ around in the area 
and for the most part ﬁwait there at the tablesﬂ until given an 
assignment, supports such a finding (Tr. 211Œ212).  Further, 
Boggs™ testimony that the ﬁback pa
rt (other side of the counter) 
is where the employee CSR™s work, and I work,ﬂ and where the 
office equipment is situated, makes clear that the South 
Charleston, and Huntington™s office personnel have their own 
distinct work area separate and apart from the waiting area 
designated for employee 
applicants.  In this 
regard I reject as 
pure exaggeration Bogg™s, as well 
as Thomas™, averment that 
the entire office space, e.g., the areas on both sides of the 
counter at the South Charleston and Huntington facilities, con-
stitutes one large employee work area.  Rather, I find that the 
waiting area is a nonwork area fo
r employee applicants.  In 
fact, it is undisputed, and Thomas 
so testified (Tr. 195), that an 

employee applicants™ actual work
 site is not the Respondent™s 
office but rather the jobsite of the client employer to which the 

applicant has been refe
rred for employment.   
In view of the foregoing, I fi
nd that the solicitation engaged 
in by Huff and Williams at the Huntington office on August 25 
and 26, and by Huff and Montoney at the South Charleston 
office on October 28, did in fact occur in a nonwork area and 
during their nonworking time, and that it was, therefore, pro-
tected by Section 7 of the Act.
19  Accordingly, I further find 
that the Respondent, as alleged 
in the complaint, violated Sec-
tion 8(a)(1) of the Act when Taylor, on August 25, and Tho-
mas, on August 26, prohibited Huff and Williams from solicit-
ing in the Huntington office; when Thomas called the police on 
August 26, to have Huff and Wil
liams removed from the Hunt-
ington office for refusing to
 stop their solicitation, 
Roadway 
Package System
, 302 NLRB 961, 973Œ974 (1991), and when 
Boggs, on October 28, at the Sout
h Charleston facility, also 
interfered with Montoney™s right to solicit in the office and 
thereafter called the police when he refused to do so. Id.  Fi-
nally, I agree with the General Counsel that the Respondent 
also violated Section 8(a)(1) when Taylor handed Blevins a 

note stating, ﬁunion men don™t sign anything.ﬂ  This unsolicited 
remark by Taylor was, in my view, coercive in that it was 
clearly intended as a warning to Blevins not to sign any of the 
                                                          
 19 The Respondent™s assertion on 
brief (p. 34) that Montoney was 
disrupting its operations by soliciting in
 the office is rejected as without 
merit.  Its argument in this regard is based on Boggs™ testimony that 
there was ﬁquite a ruckusﬂ going on in the office, with ﬁpeople bump-
ing into peopleﬂ to see what Montone
y was doing (Tr. 163).  Other than 
admitting that one job applicant expr
essed disapproval of unions, Mon-
toney denied Boggs™ claim that his solicitation caused a disruption at 
the South Charleston office that day (Tr. 151).  I credit Montoney over 
Boggs and find that Montoney™s activ
ities did not cause a disruption at 
the South Charleston facility.  The Respondent makes no similar claim 
of disruption with respect to the ac
tivities undertaken at the Huntington 
office by Williams and Huff.  Taylor
 did testify, somewhat vaguely, 
that everyone in the office was ﬁtalking to each other about what was 
going on,ﬂ that there were some very
 ﬁoutspoken people in thereﬂ and 
that ﬁat times they were sitting there arguing amongst themselves over 
itﬂ (Tr. 210).  She did not, however, claim that such discussion had 
disrupted Respondent™s operations in 
any way.  Further, her testimony 
makes clear that she asked Huff and Williams to leave because Re-
spondent prohibited any solicitation in 
the office, and not because they 
were being disruptive.   
authorization cards which Huff and Williams were distributing 
to other employees in the office at the time.  Blevins could 
reasonably have viewed the remark
 as a threat that signing such 
a card might adversely affect his chances of receiving a job 
referral.   2. The 8(a)(3) allegations 
The complaint alleges, the Ge
neral Counsel contends, and 
the Respondent denies that it unla
wfully refused to refer Huff, 
Williams, and Montoney to jobs because of their Union activ-
ity. The Respondent instead argues that Huff was not referred 
for employment because he had previously been banned from 
any further employment with La
bor Ready, and that Montoney 
and Williams were never actually denied job referrals but were 
instead instructed not to solicit in its offices.  Had Montoney 
and Williams adhered to Resp
ondent™s no-solicitation policy 
and instructions, they would have been allowed to remain in the 
office and remained eligible for 
job referrals.  T
hus, it argues 
that it was Montoney™s and Williams™ own unwillingness to 

obey Respondent™s instructions, 
not their union activities, 
which led to their not receiving any job referrals.  
Under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Gen-
eral Counsel bears an initial 
burden of making a prima facie 
showing that the Respondent™s re
fusal to refer Huff, Williams, 
and Montoney was motivated, at l
east in part, by their involve-
ment in union or other protected activity.  The General Counsel 
meets that burden by showing th
at the alleged discriminatees 
were engaged in union or other protected activity, that the Re-
spondent knew of such activity, and that it harbored antiunion 
animus.  Should the Ge
neral Counsel prevail in this regard, the 
burden shifts to the Respondent to demonstrate that these indi-
viduals would not have been referred to jobs even if they had 
not engaged in such activity.  To satisfy its burden, an employer 
cannot simply present a legitimate reason for its actions but 
must instead persuade by a  preponderance of credible evidence 
that the same action would have
 taken place even in the ab-
sence of the protected conduct.  
T & J Trucking Co.
, 316 NLRB 
771 (1995). The General Counsel has made out a prima facie case with 
respect to all three. 
 The evidence makes clear that the Respon-
dent knew full well that Huff, Williams, and Montoney were 
union activists intent on organizi
ng its operations, and that it 
was strongly opposed to such activ
ities.  For example, the Re-
spondent knew, given Huff™s prior at
tempts to solicit at its of-fices, and the findings made by the Board in 
Labor Ready I
 in 
connection with that activity, 
that Huff was a union activist.  
Further, Taylor™s claim that she identified Huff and Williams to 

Blevins on August 25, as being w
ith the Union makes clear that 
she, and thus the Respondent, 
knew that Williams too was a 
union activist, which Williams subsequently confirmed when 
he and Huff openly began soliciti
ng signatures on authorization 
cards from employee applicants awaiting referrals.  I reject as 

not credible Taylor™s claim that she only saw Huff, but not 
Williams, engaged in such solicitation.  Rather, I credit Wil-
liams and find that he too openly
 solicited cards from employee 
applicants that day and that Taylor observed him doing so and 
instructed him to stop.  I am al
so convinced that Thomas must 
 LABOR READY, INC. 383have known of Huff™s and Williams™ activities for, having 
found that he was present in the o
ffice that morning, it is highly 
unlikely he would not have hear
d the exchange between Taylor, 
Huff, and Williams.  In fact, Williams™ credited testimony that 
Thomas asked him and Huff to st
ep outside to discuss the mat-ter makes clear that he knew that
 Huff and Williams were union 
activists and that they were engaged in organizational efforts.  
Finally, as to Montoney, his te
stimony, which I also credit, 
establishes that the Respondent, through Boggs, learned, if it 

did not already know, of Montoney™s union affiliation and 
sympathies soon after the latter applied for work on October 28.  
Respondent™s unlawful refusals to allow Huff, Williams, and 
Montoney to solicit other applicants on their nonwork time in a 
nonwork area provides the evidence of antiunion animus 
needed by the General Counsel to make out a prima facie case.  
I therefore find that the General Counsel has made out a prima 
facie case under 
Wright Line, and that the burden now rests 
with the Respondent to present evidence to refute the prima 
facie case.  The Respondent, I find, has not done so here. 
The Respondent™s sole defense with respect to Huff, as 
noted, is that it did not refer him out because Huff had been 
permanently barred from furthe
r employment with Labor 
Ready.  The flaw in Respondent
™s defense is that no explana-
tion was offered in this case as to why it barred Huff from all 
employment in the first place.  If Huff was barred for some 
legitimate, nondiscriminatory reas
on unrelated to his Union or 
other protected activity, I would be inclined to agree with Re-

spondent that its refusal to provide him with a job referral on 
August 25, did not contravene th
e Act.  If, on the other hand, 
Huff™s employment ban was motiva
ted by his Union activities, 
then the Respondent™s refusal to allow him onto its property to 
apply for work, or to refer him out for employment, would 
clearly have been discriminatory 
and violative of the Act.  It 
was incumbent on the Respondent, as part of its 
Wright Line burden of persuasion, to provide some legitimate nondiscrimi-
natory explanation for having 
barred Huff from all employment 
as a means of demonstrating that its refusal to refer him out was 
lawfully motivated.  The Respondent, as noted, has not done so.  
Instead, it asks that I accept as face value its claim that it had a 
right not to offer Huff employme
nt and to keep him off its property because it had, for reasons it chose not to reveal, per-

manently barred him from all such employment.  I decline to do 
so, for under Wright Line, the Respondent™s burden, as stated, 
is one of establishing by a preponderance of credible evidence 
that it refused to refer Huff for employment for reasons unre-
lated to his union activities.  Its bald assertion herein that it 
acted lawfully in denying Huff 
employment because the latter 
had been permanently banned fr
om employment, without pro-
viding the underlying reason for the permanent ban, clearly 
falls short of that mark.  The Respondent, I find, has failed to 
refute the General Counsel™s prima facie case with respect to 
Huff.20  Accordingly, I further find that, as alleged in the com-
                                                          
                                                                                             
20 While the reason(s) for Respondent™s permanent employment ban 
on Huff was not made clear in this record, in 
Labor Ready I
, of which I 
take judicial notice, the Board foun
d that the Respondent had violated 
Sec. 8(a)(3) and (1) by unlawfully barring Huff from any further em-
ployment because it believed ﬁthat Huff was organizingﬂ its employees.  
plaint and contended by the 
General Counsel, the Respondent unlawfully denied Huff employme
nt on August 25 and 26, and 
again on October 28, when he sought to apply for work at the 
South Charleston facility, because
 of his activities on behalf of the Union, and that said actions 
violated Section 8(a)(3) and (1) 
of the Act.  With respect to Williams and Montoney, the Respondent, as 
noted, claims neither was denied a job referral because of his 
Union affiliation and that they 
were simply asked to refrain 
from soliciting inside the office and asked to leave when they 
refused to do so.  It contends that had they adhered to its no-
solicitation policy, both Wil
liams and Montoney could have 
remained in the office and been referred out to jobs.  However, 
as found above, Williams and Montoney had a Section 7 right 
to solicit in Respondent™s offices, for the area in which they 
undertook such activity was a nonwork area and their activity 
occurred during their nonworking time.  As such, the Respon-
dent could not, without runnin
g afoul of the Act, condition 
Williams™ and Montoney™s receipt of a job referral on their 
agreement to relinquish that 
statutory right.  See, e.g., 
Goodless Electric Co.
, 321 NLRB 64, 68 (1996); 
White-Evans Service 
Co., 285 NLRB 81, 82 (1987); 
Remodeling by Oltmans, Inc.
, 263 NLRB 1152, 1162 (1982); 
J. J. Security, Inc.
, 252 NLRB 
1290, 1294 (1980).  Yet, this is precisely what it has done here.  
While there is no indication in the record that Williams and 
Montoney were expressly told 
they would not receive a job 
referral unless they gave up their 
Section 7 right to solicit cards 
in the office, that message was implicitly conveyed to them 
when the Respondent insisted that they leave the premises if 
they wished to continue with their protected activities.  Know-
ing full well that they could remain eligible for a job assign-
ment only if they were physically present in Respondent™s of-
fice, and that Respondent, as evident by its decision to call the 
police, had no intentions of allo
wing them to continue soliciting 
on its premises, Williams and Montoney would have clearly 
recognized that the Respondent
, implicitly, was presenting 
them with a Hobson™s choice of either leaving the premises if 
they wished to continue soliciting, thereby forfeiting eligibility 
for employment, or remaining in the office and, therefore, eli-
gible for work on condition that they cease their protected ac-
tivities inside the office.  Th
e Respondent™s assertion on brief 
with respect to Montoney, that 
he ﬁwould have been permitted 

to remain in the office (
and continue to be eligible for referral 
that day)ﬂ had he been willing to refrain from engaging in pro-
tected activity inside the office
, fully supports the view that 
Montoney™s and Williams™ chance for employment with Re-

spondent was indeed made contingent on their willingness to 
give up his Section 7 rights (R. Br. 34Œ35).21  Accordingly, by 
 In the absence of any other explanation from the Respondent as to why 
it barred Huff, I find, consistent
 with the Board™s ruling in Labor Ready 
I, that Huff was permanently barred from employment because of his 
union activities. 21 Respondent™s argument on brief wi
th respect to Williams, that he 
simply ﬁwas not present to be referr
ed out to work . . . has never been 
asked to leaveﬂ and that it ﬁhas never refused to refer him out to workﬂ 

is without merit, as it is based on Thomas™ discredited version of 
events.  Rather, Williams™ above testimony makes clear that Thomas 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384conditioning Williams™ and Montoney™s continued eligibility 
for job referrals on their agreement not to engage in Union 
solicitation on its premises, which they clearly had a Section 7 
right to do, the Respondent, I find, has sought to discourage said individuals and other employee applicants from engaging 
in Union activities, and thereby 
violated Section 8(a)(3) and (1) 
of the Act, as alleged.  
CONCLUSIONS OF LAW 
1. The Respondent is an empl
oyer within the meaning of 
Section 2(2), (6), and (7) of the Act, and the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
2. By refusing to allow job applicants Donald Huff, Thomas 
Williams, and Stephen Montoney to solicit union authorization 
cards from other employees and 
job applicants during their 
nonworking time and in the nonwork areas of its Huntington 
and Charleston offices, by calli
ng the police to remove them 
from its offices for engaging in su
ch conduct, and by telling job 
applicants not to sign union au
thorization cards, the Respondent 
has violated Section 8(a)(1) of the Act.   
3. By refusing to refer Huff, Williams, and Montoney for 
employment because they engaged 
in activities on behalf of the 
Union, the Respondent 
has violated Section 8(a)(3) and (1) of 
the Act. 
4. The Respondent™s above violations are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
To remedy its unlawful refusal to refer Huff, Williams, and 
Montoney for employment, the Re
spondent shall be required to 
offer them employment to the sa
me or substantially equivalent 
positions to which they would have been referred but for the 
Respondent™s discriminatory con
duct, without prejudice to any 
seniority or other rights and privileges they would have re-

ceived through any such referral.  The Respondent shall be 
required to make Huff, Williams, and Montoney whole for any 
loss of earnings and other benefi
ts they may have suffered due 
to Respondent™s failure and refusal to assign them work 
through its referral system.
22  Any amounts due and owing to 
                                                                                            
                                                                                             
indeed told both they could not enga
ge in solicitation inside the office 
because it was appealing the 
Labor Ready I
 decision.  
Documents introduced into evidence by the General Counsel as GC 
Exh. 3, the job referral list signe
d by Huff and Williams, suggests that 
Huff and Williams in fact were denied
 a job opportunity by virtue of their refusal to give up their Sec. 7 rights and remain in the office. 
Thus, GC Exh. 3 shows that bot
h Huff™s and Williams™ names were 
crossed out.  The Respondent, who maintains custody of the referral 
list, had no explanation for why both their names were crossed off the 
list.  It is reasonable to infer, however, that it was the Respondent™s 
doing and that it did so possibly so
on after Huff and Williams were 
escorted out by the police following their refusal to end their solicita-
tion inside the office.  
22 In this case, the backpay peri
od for Huff and Williams begins on 
August 25, when they first placed their names on the referral list at the 
Huff, Williams, and Montoney shall be computed in accor-
dance with the formula set forth in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest on the amounts to computed in 

the manner described in New Horizons for the Retarded
, 283 NLRB 1173 (1987).  Finally, the Respondent shall be required 
to remove from its files any reference to its unlawful refusal to 
refer Huff, Williams, and Montoney for employment, and to 
notify these individuals in writing that it has done so and that 
its unlawful failure to refer them
 for employment will not be 
used against them in any way.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
23 ORDER The Respondent, Labor Ready, 
Inc., Huntington and South 
Charleston, West Virginia, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
(a) Enforcing its unlawful no-solicitation policy against job 
applicants Donald Huff, Thomas Williams, and Steve Mon-

toney, or any other job applicant, by refusing to allow them to 
solicit union authorization cards
 from employees or job appli-
cants awaiting job referrals dur
ing nonworking time and in the 
nonwork areas at the Huntington and South Charleston offices, 
by calling the police to have them removed from its offices 
because they engaged in such protected conduct, and by telling 
job applicants not to sign 
union authorization cards.  
(b) Refusing to allow Huff to apply for work at its Hunting-
ton and South Charleston offices, and refusing to refer Huff, 
Williams, and Montoney for employment because of their 
membership in or activities on behalf of the Union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, notify Huff 
that he is free to return to its Huntington and South Charleston, 
West Virginia offices and apply for work, and offer him, Wil-
liams, and Montoney employment in jobs for which they had 
applied or, if those jobs no longer 
exist, to substantially equiva-
lent positions, without prejudice to their seniority or any other 

rights or privileges to which they would have been entitled had 
they not been discriminated against.  
(b) Make Huff, Williams, and Montoney whole for any 
losses they may have suffered as
 a result of the discrimination 
 Huntington office, and for Montoney on October 28, when he placed 
his name on the South Charleston office™s referral list.  Although Mon-
toney did apply for work on October 
27, he readily admits he was not 
ready to work that day and in fact did not sign the referral list.  The 

backpay period continues to run for all three individuals until such time 
as the Respondent makes them a 
good faith referral for employment. 
23 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 LABOR READY, INC. 385against them, with interest, as set forth in the remedy section of 
this decision. (c) Within 14 days from the date of this Order, remove from 
its files any and all reference to its unlawful refusal to refer 
Huff, Williams, and Montoney for employment and, within 3 
days thereafter, notify them in 
writing that it has done so and 
that its discriminatory conduct wi
ll not be used against them in 
any way.   
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of records if stored in electronic form, neces-
sary to analyze the amount of 
backpay due under the terms of 
this Order. (e) Within 14 days after service 
by the Region, post at its of-
fices nationwide copies of the attached notice marked ﬁAppen-

dix.ﬂ24 Copies of the notice, on forms provided by the Regional 
Director for Region 9, after being signed by the Respondent™s 

authorized representative, sha
ll be posted by the Respondent 
immediately upon receipt and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by an
y other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed any of its facilities, the Re-
spondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current employees and former employees em-

ployed by the Respondent at any time since August 25, 1998.  
                                                          
 24 Although the General Counsel here, as he did in 
Labor Ready I
, has not specifically requested a nationwide posting of the Notice to 
Employees, he does urge on brief (p. 
18) that an appropriate remedy be 
fashioned to remedy the effects of the Respondent™s unlawful conduct.  

As it is clear from the complaint alle
gations and findings herein that the 
Respondent continues to enforce at
 its Huntington and South Charles-
ton, West Virginia offices, and pr
esumably throughout its offices na-
tionwide, the no-solicitation policy found unlawful in 
Labor Ready I
, I 
find it appropriate to recommend, consistent with a similar recommen-
dation made by Judge Schlesinger and adopted by the Board in 
Labor 
Ready I
, that the Notice to Employees be posted nationwide.  
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT prohibit Donald Huff, Thomas Williams, 
and Steve Montoney or any othe
r job applicant or employee 
from engaging in Union solicitation on our premises pursuant 
to the no-solicitation policy which the National Labor Relations 
Board has found to be unlawful, and WE WILL NOT
 call the 
police to have them removed from 
our premises for engaging in 

such protected activity, and WE WILL NOT
 tell employee ap-
plicants not to sign union 
authorization cards.  WE WILL NOT discriminate against Huff, Williams, and 
Montoney, or any other job applicant, by refusing to refer them 
for employment because of their support for or activities on 
behalf of the Union.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days of the Board™s Order, offer Huff, 
Williams, and Montoney employment to the jobs for which 
they applied or, if those jobs no
 longer exist, to substantially 
equivalent positions, without prejudice to the seniority or any 
other rights or privileges they would have enjoyed but for the 
discrimination practiced against them. 
WE WILL make Huff, William
s, and Montoney whole for 
any losses they may have suffered because of our discrimina-

tion against them, with interest.   
WE WILL, within 14 days of the Board™s Order, remove 
from our files any reference to our unlawful refusal to refer 
Huff, Williams, and Montoney for employment and, within 3 
days thereafter, WE WILL notify them in writing that this has 
been done and that our discriminatory conduct will not be used 
against them in any way. 
LABOR READY, INC. 
 